Title: To Thomas Jefferson from Étienne Lemaire, 19 April 1804
From: Lemaire, Étienne
To: Jefferson, Thomas


          
            Monsieur,
            Washington Sity 19 avril, 1804
          
          Jé lhonneur de vous Saluer Et vôtre Respectable famille. Jespaire que la presente vous troúve une éureûse Sentez Ces ce que Je desire,—Je Recûe plusieur article Entr’aute Le Sidre, que je mi En Boutteille Bien, ficellé Et mi Entere a Vecque due gravié, il, Sera Bien exelleant Et d’une Belle Couleur;—Ébrenne a quiter vôtre Service ver, le 15. due Coureant pour aler abord une fregate. Croÿant mïeux fair, Cettoit un paûvre Suget,—Wilam de pui l’apsence de m’onsieur est tougour de or. Cela est Bien Redicul, que qu’ante des famille, Etranger, pâsse Et qu’il dimande a visiter la maison, D’ue president que Rarement le portiez Si trouve—ille Me Repond for, m’al, qu’ante je lui, fait quelque reproch Je voudroit être exant de ne me j’amais leur en faire aûcûne Mes Ces inpôssible—le frere de daugherty Se proposse D’e Renplacer, ÉBrenne, il, m’a l’air Bien N’aufes mais Cependent avec, la Bonne volontez il, promet de fair Ce qu’il pourra. Je le Croit un Bon garcon Bien, tranqu’il, Et honnête. toute la famille Se porte Bien,—Monsieur je vous prie de recevoir Mes Respecque a Sai dâmes, Et mesieurs je fini avec Sincer atachemente, votre tres, afectionné, Serviteur
          
            Et Lemaire
          
         
          Editors’ Translation
          
            
              Dear Sir,
              Washington, 19 Apr. 1804
            
            I have the honor of greeting you and your esteemed family. I hope this letter finds you in good health; that is my wish for you. I have received several goods, including the cider, which I bottled, securely tied, and placed in rocky soil. It will be excellent, with a fine color. Abraham resigned around the 15th of the month to board a frigate, thinking this would be better for him. He was a mediocre worker. Since you left, William is always out. It is preposterous that when families come and ask to visit the President’s House, the porter is rarely there. He answers rudely when I criticize him. I would prefer not to have to criticize the staff, but that is not possible. Dougherty’s brother has asked to replace Abraham. He seems a little slow-witted to me, but is full of good will and promises to do what he can. I think he is a nice lad, good, calm, and honest. The family is in good health.
            Please accept, Sir, my respect for those around you. I conclude with my sincere attachment.
            Your devoted servant,
            
              Et Lemaire
            
          
        